ORDER

PER CURIAM.
Jerome Montgomery (“Movant”) appeals from the denial of his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of one count of robbery in the first degree, Section 569.020, RSMo 2000, one count of burglary in the first degree, Section 569.160 RSMo 2000, one count of assault in the second degree, Section 565.060, RSMo 2000, and three counts of armed criminal action, Section 571.015, RSMo 2000. Mov-ant’s convictions were affirmed on direct appeal after transfer to the Missouri Supreme Court. State v. Montgomery, 100 S.W.3d 819 (Mo. banc 2003). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the court denied after an evidentiary hearing.
*197Movant’s raises one point on appeal. Movant claims the motion court clearly-erred in denying his claim that counsel prevented him from testifying at his trial and finding it was sound trial strategy to advise Movant not to testify at trial.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court’s decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).